Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-23517, No. 333-154252, and No. 333-165729) on Form S-8 of The Female Health Company of our report dated December 4, 2012, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of The Female Health Company for the year ended September 30, 2012. /s/ McGladrey LLP Chicago, Illinois December 4, 2012 Member of the RSM International network of Independent accounting, tax and consulting firms.
